Name: Commission Implementing Regulation (EU) NoÃ 1267/2013 of 5Ã December 2013 amending for the 207th time Council Regulation (EC) NoÃ 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with the Al Qaida network
 Type: Implementing Regulation
 Subject Matter: international affairs;  politics and public safety
 Date Published: nan

 6.12.2013 EN Official Journal of the European Union L 326/39 COMMISSION IMPLEMENTING REGULATION (EU) No 1267/2013 of 5 December 2013 amending for the 207th time Council Regulation (EC) No 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with the Al Qaida network THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 881/2002 of 27 May 2002 imposing certain specific restrictive measures directed against certain persons and entities associated with the Al-Qaida network, (1) and in particular Article 7(1)(a) and 7a(1) thereof, Whereas: (1) Annex I to Regulation (EC) No 881/2002 lists the persons, groups and entities covered by the freezing of funds and economic resources under that Regulation. (2) On 25 November 2013 the Sanctions Committee of the United Nations Security Council (UNSC) decided to add one natural person to its list of persons, groups and entities to whom the freezing of funds and economic resources should apply. (3) Annex I to Regulation (EC) No 881/2002 should therefore be updated accordingly, (4) In order to ensure that the measures provided for in this Regulation are effective, it should enter into force immediately, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EC) No 881/2002 is amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 December 2013. For the Commission, On behalf of the President, the Head of the Service for Foreign Policy Instruments (1) OJ L 139, 29.5.2002, p. 9. ANNEX Annex I to Regulation (EC) No 881/2002 is amended as follows: The following entry shall be added under the heading Natural persons: Abd-Al-Hamid Al-Masli (alias (a) Abd-al-Hamid Muhammad Abd-al-Hamid Al-Masli, (b) Abd-al-Hamid Musalli, (c) Hamid Masli, (d) Hamza al-Darnawi, (e) Hamzah al-Darnawi, (f) Hamza Darnawi, (g) Hamzah Darnawi, (h) Hamzah Dirnawi, (i) Hamza Darnavi, (j) Hamza al-Darnavi, (k) Abdullah Darnawi, (l) Abu-Hamzah al-Darnawi). Date of birth: 1976. Place of birth: (a) Darnah, Libya (b) Danar, Libya. Nationality: Libyan. Other information: Reportedly located in Waziristan, Federally Administered Tribal Areas, Pakistan. Date of designation referred to in Article 2a (4) (b): 26.11.2013.